Citation Nr: 0431479	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  03-02 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for peripheral neuropathy 
due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from September 1947 until 
July 1969.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a December 2001 
rating decision of the Columbia, South Carolina VA Regional 
Office (RO) that declined to reopen the claim for service 
connection for peripheral neuropathy due to or as a 
consequence of Agent Orange exposure.  

Following the ensuing decision, the appeal will be REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part


FINDINGS OF FACT

1.  The RO denied the claim of service connection for 
peripheral neuropathy due to or as a consequence of Agent 
Orange exposure in November 1994, and declined to reopen the 
claim in January 1997.  The veteran did not perfect a timely 
appeal to those determinations.  

2.  Evidence received since the unappealed January 1997 
denial of the claim of service connection for peripheral 
neuropathy due to or as a consequence of Agent Orange 
exposure raises a reasonable possibility of substantiating 
the claim.  


CONCLUSIONS OF LAW

1.  The November 1994 and January 1997 RO decisions that 
denied the claim of service connection for peripheral 
neuropathy are final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence sufficient to reopen the 
previously denied claim of entitlement to service connection 
for peripheral neuropathy due to or as a consequence of Agent 
Orange exposure has been received and the veteran's claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board points out that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  In particular, this law redefines 
the obligations of VA with respect to the duty to notify and 
to assist the veteran.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment but not yet final 
as of that date.  The final rule implementing the VCAA was 
published on August 29,2001.66 Fed. Reg. 45,620-32 (Aug.29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board notes that the provisions of 38 
C.F.R.§ 3.156(a) regarding new and material claims and second 
sentence of 3.159(c) were amended effective August 29, 2001.  
In this case, the veteran attempted to reopen his claim for 
service connection for peripheral neuropathy secondary to 
Agent Orange exposure in a letter received in October 2001.  
Thus, the new provisions concerning new and material claims 
are applicable to the instant case.  See 66 Fed. Reg. 45620- 
45632 (August 29, 2001).  

However, considering the record in light of the duties 
imposed by the VCAA and its implementing regulations, as well 
as the Board's favorable disposition of the threshold issue 
on appeal, it is found that the new legal authority does not 
prevent the Board from rendering a decision on this matter, 
as all notification and development action needed to fairly 
adjudicate the claim has been accomplished.  

Moreover, as this decision is a complete grant of the 
threshold issue of whether new and material evidence has been 
received to reopen the claim for service connection for 
peripheral neuropathy secondary to Agent Orange exposure, it 
cannot be deemed to violate the appellant's right to due 
process of law.

Factual background

The evidence of record at the time of the most recent denial 
of the claim on the merits in January 1997 is briefly 
summarized.  The service medical record show that during the 
later years of active duty, the veteran was treated for 
herniated nucleus pulposus with intermittent radiation into 
the lower extremities, particularly the left, and numbness of 
the great toe.  Service connection was established for 
degenerative arthritis changes with mild rotatory scoliosis 
of the lumbar spine din December 1969.  

His service administrative records show he service in Vietnam 
and his decorations include a Combat Infantryman Badge.

VA outpatient clinical records dated between 1970 and 1977 
reflect that the veteran was treated for a number of 
complaints and disorder, including intermittent back pain and 
radicular symptomatology.  No findings referable to 
peripheral neuropathy were indicated on VA special medical 
examination in January 1980.  

Private clinical records dated between July 1988 and April 
1990 reflect that the appellant sought treatment for low back 
complaints and was noted to have persistent paresthesias in 
the lower extremities.  Nerve conduction tests were abnormal 
and were reported to be consistent with sensory neuropathy.  
It was noted that thyroid function, VDRL, vitamin B-12 levels 
were all normal or negative.  An assessment of peripheral 
neuropathy of unknown cause, possibly related to Type II 
diabetes was rendered, but fasting blood glucose was well 
within normal limits on that occasion.  In April 1990, an 
assessment of history of sensory neuropathy apparently 
related to Vasotec was provided.  

The veteran underwent VA special neurological examination in 
October 1990 where it was found that he had mild to moderate 
peripheral neuropathy of both lower extremities and that the 
etiology of such could not be determined.  It was noted that 
diabetes, alcohol consumption, pernicious anemia and 
endocrinopathy other than diabetes had been excluded by 
appropriate testing.  It was also related that there was no 
apparent relationship between the sensory neuropathy and 
lumbosacral arthritis.  

On VA examination in July 1992, the veteran related that he 
continued to have bilateral lower extremity numbness, but the 
peripheral neuropathy appeared to have become arrested since 
he began taking vitamin B-12 shots for a B-12 deficiency.  It 
was noted that the appellant believed that his condition 
might have been related to Agent Orange.  The examiner felt 
that it was related to B-12 deficiency, which was noted to be 
rare.  Following examination, the examiner stated that the 
appellant had peripheral neuropathy, probably as a result of 
a B-12 deficiency.  It was felt that it was unrelated to 
lumbar or cervical arthritis or disc disease, which did not 
usually manifest in this manner.  

By rating action dated in November 1994, service connection 
for peripheral neuropathy of the lower extremities due to 
Agent Orange exposure was denied on the basis that the 
disorder was not shown in service, and did not become 
manifest to a compensable degree within on year of discharge 
from active duty.  He was notified of that decision and of 
his appellate rights.  He did not appeal this decision which 
is final.  38 U.S.C.A. § 7105.

Subsequently received was a June 1996 private medical report.  
In January 1997 RO determined that new and material evidence 
had not been received to reopen the claim.  He was notified 
of this decision and of his appellate rights.  He did not 
appeal this decision which is final.  38 U.S.C.A. § 7105.  
However, the appellant may reopen his claim by submitting new 
and material evidence.  38 U.S.C.A. § 5108

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2003).

The evidence added to the record since the January 1997 
denial of the claim includes a June 2001medical report of a 
physical examination from F. A. S., M.D, showing various 
diagnoses, including pernicious anemia with peripheral 
neuropathy on long-term B12 therapy and peripheral 
neuropathy, possibly related to B12 deficiency and/or toxin 
exposure such as Agent Orange.  VA outpatient clinic notes 
dated between 2001 and 2003 show that the veteran was 
followed for a number of complaints and disorders.  A January 
2003 report indicates that the peripheral neuropathy was 
secondary to Agent Orange exposure.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty.  38 U.S.C.A. §§ 1110. 1131 (West 
2002).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §§ 3.303, 3.306 (2003).  

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval, or air service, 
the following diseases shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (2004) are met, even 
though there is no record of such disease during service, 
provided further that the rebut table presumption provisions 
of 38 C.F.R. § 3.307(d) (2004) are also satisfied: chloracne 
or other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea) and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2004).  On December 27, 2001, the President signed into law 
the Veterans Education and Benefits Expansion Act of 2001, 
which, among other things, provides a presumption of exposure 
to herbicides for all veterans who served in Vietnam, 
including the waters off shore, during the Vietnam Era.  
38 U.S.C.A. § 1116(f) (2004).

After reviewing the record the Board finds that the medical 
evidence received since the January 1997 RO determination is 
new and material in that it contains medical evidence 
relating the veteran's peripheral neuropathy to Agent Orange 
exposure in service for the first time.  Accordingly, the 
claim of entitlement to service connection for peripheral 
neuropathy secondary to Agent Orange exposure is reopened.  
As the claim has been reopened, it will be decided on a de 
novo basis following development requested in the REMAND 
portion of this decision that follows.


ORDER

New and material evidence has been received to reopen the 
claim for service connection for peripheral neuropathy due to 
or as a consequence of Agent Orange exposure.  The claim is 
allowed to this extent only.  


REMAND

The veteran asserts that he now has peripheral neuropathy of 
both lower extremities as the result Agent Orange exposure 
during his Vietnam War service.  He asserts that service 
connection should be granted for peripheral neuropathy 
because his doctor has confirmed a causal relationship.  
Having reopened the veteran's claim, the case must now be 
considered based on a de novo review of the record.

Under 38 C.F.R. § 3.307(a)(6)(ii), the diseases listed at 
38 C.F.R. § 3.309(e) shall have become manifest to a degree 
of 10 percent or more at any time after service, except 
that...acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year...  The Board points out, however, that service connection 
for residuals of exposure to Agent Orange also may be 
established by competent evidence showing that a disorder 
resulting in disability or death is in fact causally linked 
to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-
64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 
1994), citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. 
§ 3.303.  

The Board observes that a January 2003 VA outpatient report 
indicates that the peripheral neuropathy was secondary to 
Agent Orange exposure.  Dr. S indicated that the peripheral 
neuropathy may be related to vitamin B12 deficiency, 
pernicious anemia and possible Agent Orange.  As such the 
Board finds that a specialized examination is warranted.  

Finally, during the pendency of this appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002) was 
promulgated which obligates VA to heighten its duty to assist 
the veteran.  Notice of such was sent to him in October 2001.  
The Board observes, however, that the duty-to-assist 
notification does not adequately convey to the appellant VA's 
allocation of the burden in obtaining evidence with respect 
to the claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The RO should thus provide the veteran with the 
appropriate notice under the VCAA.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The Board observes that the 
appellant was afforded notice of the 
Veterans Claims Assistance Act of 2000 
(VCAA) in 2001.  Therefore, the RO must 
review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
complied with and satisfied.  See 38 
C.F.R. § 3.159 (2002) and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The 
RO should request that the veteran 
provide any evidence in his possession 
relative to his claim that has not 
previously been submitted as set forth 
in 38 C.F.R. § 3.159.

2.  Any and all VA clinical records 
dating from May 2003 should be requested 
and associated with the claims folder.

3.  The veteran should be scheduled for 
a special VA examination by a 
neurologist to determine the severity 
and etiology of his peripheral 
neuropathy.  The claims file and a copy 
of this remand must be made available 
to the examiner for review prior to the 
examination.  All appropriate tests and 
studies should be accomplished and all 
clinical manifestations should be 
reported in detail.  Following the 
examination, the examiner should render 
an opinion as whether it is as likely 
as not that the veteran's peripheral 
neuropathy is related to in-service 
exposure to Agent Orange.  The 
examiner's attention should be directed 
to the June 2001 statement from Dr. S. 
and the January 2003 VA outpatient 
report.  A complete rationale for the 
opinion expressed should be included in 
a typewritten report.

4.  Following completion of the 
requested development, the RO should 
re-adjudicate the issue in appellate 
status.  If the benefit sought on 
appeal is not granted, the appellant 
and his representative should be 
provided with a supplemental statement 
of the case and afforded a reasonable 
opportunity to respond thereto.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



